UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 04-1221



MAX MONROE,

                                                 Plaintiff - Appellant,

          versus


CITY OF RICHMOND,

                                                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CA-03-914-3)


Submitted:    August 12, 2004                 Decided:   August 17, 2004


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Max Monroe, Appellant Pro Se. Stephen Michael Barnett,              CITY
ATTORNEY’S OFFICE, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Max Monroe appeals the district court’s order denying

relief on his civil action alleging violations of the American with

Disabilities     Act.      We   have   reviewed      the   record    and   find   no

reversible error. Accordingly, we affirm for the reasons stated by

the   district    court.        See    Monroe   v.    City   of     Richmond,     No.

CA-03-914-3 (E.D. Va. Feb. 2, 2004).                  We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                           AFFIRMED




                                       - 2 -